*716In our opinion the determination in favor of respondent was contrary to the weight of the evidence. Further, the admission of evidence that upon the trial of the divorce action, the court had remarked that the testimony of appellant and her witnesses had been “ given with the intent of deceiving the Court ” and that their testimony was “ rejected as untrue and not worthy of belief ”, was not conducive to a fair and impartial appraisal of appellant’s testimony upon the present trial. Sneed, Wenzel and MacCrate, JJ., concur; Carswell, Acting P. J., and Johnston, J., dissent and vote to affirm on the authority of Tiedemann v. Tiedemann (201 App. Div. 614, affd. 236 N. Y. 534) and Boyd v. Boyd (252 N. Y. 422). [See post, p. 770.]